       Case 3:20-cv-00201-RNC Document 15-1 Filed 02/12/20 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

SELINA SOULE, a minor, by Bianca            Case No. 3:20-cv-00201-RNC
Stanescu, her mother; CHELSEA
MITCHELL, a minor, by Christina
Mitchell, her mother; ALANNA
SMITH, a minor, by Cheryl
Radachowsky, her mother,                    [PROPOSED] ORDER TO SHOW
                                            CAUSE WHY A PRELIMINARY
Plaintiffs,                                 INJUNCTION SHOULD NOT
v.                                          ISSUE
CONNECTICUT ASSOCIATION OF
SCHOOLS, INC. d/b/a CONNECTICUT
INTERSCHOLASTIC ATHLETIC
CONFERENCE; BLOOMFIELD                      Dated: February 12, 2020
PUBLIC SCHOOLS BOARD OF
EDUCATION; CROMWELL PUBLIC
SCHOOLS BOARD OF EDUCATION;
GLASTONBURY PUBLIC SCHOOLS
BOARD OF EDUCATION; CANTON
PUBLIC SCHOOLS BOARD OF
EDUCATION; DANBURY PUBLIC
SCHOOLS BOARD OF EDUCATION,

Defendants.


      Upon this Court’s review of the Plaintiffs’ Motion for Preliminary Injunction

filed pursuant to FED.R.CIV.P. 65, along with the supporting materials and

memorandum of law, and with full consideration of all matters brought before this

Court regarding the motion, the Court finds that:

      Plaintiffs have presented a claim that they will suffer immediate and

irreparable harm absent the equitable intervention of this Court;

      And good cause being shown,

      IT IS ORDERED AND ADJUDGED that:
       Case 3:20-cv-00201-RNC Document 15-1 Filed 02/12/20 Page 2 of 2



      1.     All defendants, by counsel, show cause before this Court on March __,

2020, at _____ o’clock [a.m.][p.m.] why a preliminary injunction should not issue,

enjoining Defendants and their agents and representatives from enforcing their

Policy that authorizes and facilitates athletes of the male sex to participate in girls’

track and field competitions in the Connecticut Interscholastic Athletic Conference;

      2.     Due to the exigent nature of the risks of additional harm to be suffered

by Plaintiffs, Defendants’ response to Plaintiffs’ Motion for Preliminary Injunction

and Memorandum in Support of Plaintiffs’ Motion for Preliminary Injunction shall

be filed with the clerk on or before February 26, 2020, and Plaintiffs’ reply to that

response, if any, shall be filed with the clerk on or before March 4, 2020.



Dated: _____________________             ____________________________
                                         U.S. District Judge
